DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (JP 2013-184836) (Hirose).
	The examiner has provided a machine translation of JP 2013-184836 Abstract, Description and Claims with the Office Action mailed 10/27/2020. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claim 1, Hirose teaches a honeycomb structure ([0001]) (corresponding to a honeycomb structure). The honeycomb structure includes a plurality of cells serving as fluid flow path are partitioned and a plurality of porous partition ([0007]-[0008]) (corresponding to a honeycomb structure body having porous partition walls arranged to surround a plurality of cells). The cell is a fluid flow path that penetrates the honeycomb structure from one end face of the honeycomb structure to the other end face ([0027]) (corresponding to a plurality of cells which extend from a first end face to a second end face and become through channels for a fluid).
	Hirose further teaches the partition walls include an intersection portion where the partition walls intersect and a partition wall portion other than the intersection portion ([0008]). The intersection portion has a porosity and the partition part has a porosity (Abstract) (corresponding to a value of the porous partition walls in a partitioning wall portion between two cells of the plurality of cells is defined as a porosity A; corresponding to a value of a porosity of the porous partition walls in an intersection portion that is a region connecting two or more partition wall portions is defined as a porosity B).
	Hirose further teaches in Comparative Example 2 the intersection part has a porosity of 35% (i.e., porosity B) while the partition part has a porosity of 30% (i.e., porosity A) (Table 1) (corresponding to the porosity A is from 10 to 40%, and the porosity B is from 20 to 39.9%). The value obtained by dividing the porosity of the partition portion by the porosity of the intersection portion is 0.857 (i.e., 30%/35% = 0.857) (corresponding to a value of A/B obtained by dividing the porosity A by the porosity B is from 0.5 to 0.95).
	Hirose further teaches in Comparative Example 4 the intersection part porosity is 30% while the partition part has a porosity of 25% (Table 1) (corresponding to the porosity of A is from 10 to 40%, and the porosity B is from 20 to 39.9%). The value obtained by dividing the porosity of the partition portion by the porosity of the intersection portion is 0.833 (i.e., 25%/30% = 0.833) (corresponding to a value of A/B obtained by dividing the porosity A by the porosity B is from 0.5 to 0.95).
In reference to claim 2, Hirose teaches the limitations of claim 1, as discussed above. Hirose teaches the porosity of the intersection portion is 35% and 30% for Comparative Examples 2 and 4, respectively (Table 1). The porosity of the partition wall portion is 30% and 25% for Comparative Examples 2 and 4 (Table 1).
	Therefore, an arithmetic mean of the porosity of the partition wall portion and the porosity of the intersection portion for Comparative Example 2 is 32.5% and 27.5% for Comparative Example 4 (i.e., (35%+30%)/2 = 32.5%; (30%+25%)/2= 27.5%) (corresponding to an arithmetic mean of the porosity A and the porosity B is from 15 to 45%).
In reference to claim 3, Hirose teaches the limitations of claim 1, as discussed above. Hirose further teaches the outer peripheral shape of the cell of the honeycomb structure is not particularly limited, but is preferably a quadrangular shape, where the outer peripheral shape of the cell is the outer peripheral shape of the pores in a cross section orthogonal to the extending direction of the cell ([0027]) (corresponding to a shape of the plurality of cells in a cross section of the honeycomb structure body which is perpendicular to an extending direction of the plurality of cells is quadrangular).
In reference to claim 4, Hirose teaches the limitations of claim 1, as discussed above. Hirose further teaches the thickness of the partition wall is not particularly limited, but is corresponding to a thickness of the partition walls is from 40 to 200 µm).
Hirose further teaches in Example 1 the thickness of a partition wall of the honeycomb structure is 165.1 µm ([0055]; Table 1).
In reference to claim 5, Hirose teaches the limitations of claim 1, as discussed above. Hirose teaches the porosity of the intersection portion 35% for Comparative Example 2 and 30% for Comparative Example 4 (Table 1) (corresponding to the porosity B is 20% to 39.2%).
In reference to claim 6, Hirose teaches the limitations of claim 1, as discussed above. Hirose teaches the porosity of the intersection portion 35% for Comparative Example 2 and 30% for Comparative Example 4 (Table 1) (corresponding to the porosity B is 20 to 37.2%).

Response to Arguments
In response to amended claims 1, 3 and 4 the previous Claim Objections and 35 U.S.C. 112(b) rejection are withdrawn.

In light of amended claim 1, it is noted that the nonstatutory double patenting rejection over previously co-pending Application No. 16/178,912, now US Patent No. 10,814,266 is withdrawn. 

In response to amended claim 1, the previous 35 U.S.C. 102(a)(1) rejection by Hirose et al. (JP 2013-184836) (Hirose) is withdrawn, however, upon further consideration of the comparative examples of Hirose (Table 1) and in light of the amendment to claim 1 and new 
With respect to the Applicants argument of the ranges of porosity A from 10 to 40%, the porosity B of from 20 to 39.9%, and the value A/B obtained by dividing the porosity A by the porosity B of from 0.5 to 0.95, as critical features (Remarks, p. 7-8). Hirose, Comparative Examples 2 and 4 disclose a porosity of the partition part being 30% and 25%, respectively, and a porosity of the intersection portion being 35% and 30%, respectively, therefore it is clear A/B for Comparative Example 2 is 0.857 and A/B for Comparative Example 4 is 0.833. 
As cited in MPEP 2120.01 and 2152.06, it is noted that a rejection based on 35 USC 102(a)(1) or 102(a)(2) can only be overcome by (a) persuasively arguing that the claims are patentably distinguishable from the prior art, (b) amending the claims to patentably distinguish over the prior art, (c) submitting a benefit claim under 35 USC 119(e) or 120, (d) submitting and perfecting a claim to priority under 35 USC 119(a)-(d), (e) filing an affidavit or declaration under 37 CFR 1.130, or (f) establishing common ownership or establishing evidence of a Joint Research Agreement to overcome a 35 U.S.C. 102(a)(2)  rejection. As can be seen, comparative data is not sufficient to overcome an anticipatory rejection under 35 USC 102(a)(1) or 102(a)(2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/M.O./Examiner, Art Unit 1784          

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784